    Case 1:19-cv-00022-JRH-BKE Document 48 Filed 02/23/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


TIPTON D. SHOLES, M.D.,             *
                                    *


                                    *


     Plaintiff,                     *
                                    *             CV 119-022
                                    *
           V
                                    *


BOARD OF REGENTS OF THE             *
UNIVERSITY SYSTEM OF                *
GEORGIA, d/b/a Augusta              *
University,                         *
                                    *


     Defendant.                     *



                               ORDER




     Presently before the Court is Defendant's motion to dismiss
(Doc. 34} and Plaintiff's motion for leave to file amended
complaint (Doc. 46). For the following reasons. Defendant's motion
is DENIED AS MOOT and Plaintiff's motion is GRANTED.

     Plaintiff may no longer amend his complaint as a matter of
course. S^ Fed. R. Civ. P. 15(a)(1). Thus, Plaintiff ^^may amend
[his] pleading only with the opposing party's written consent or
the court's leave."     Fed. R. Civ. P. 15(a)(2).     Defendant has not

provided written consent. (See Def.'s Resp. in Opp'n to Mot. for
Leave to File Am. Compl., Doc. 47.) Therefore, Plaintiff may only
amend with the Court's leave.
      Case 1:19-cv-00022-JRH-BKE Document 48 Filed 02/23/21 Page 2 of 5




      District courts are given ''extensive discretion" to decide

whether to allow an amended complaint.        Campbell v. Emory Clinic^

166   F.3d   1157,   1162   (llth   Cir.   1999).     In   exercising     its

discretion, the Eleventh Circuit has set forth five factors for

the district court to consider: (1) "undue delay," (2) "bad faith

or dilatory motive on the part of the movant," (3) "repeated

failure to cure deficiencies by amendments previously allowed,"

{4} "undue prejudice to the opposing party by virtue of allowance

of the amendment," and (5) "futility of amendment."              Seiger ex

rel. Seiqer v. Philipp, 735 F. App'x 635, 637 (llth Cir. 2018)

(quoting Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape
Serv., Inc., 556 F.3d 1232, 1241 (llth Cir. 2009)).                However,

"[ujnless there is a substantial reason to deny leave to amend,

the discretion of the district court is not broad enough to permit

denial." Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (llth

Cir. 1999) (citation omitted).

      Defendant argues the Court should deny Plaintiff s motion

because "the fact that Plaintiff was formerly proceeding pro se

and is now represented by counsel does not absolve Plaintiff from
previously not complying with procedural rules in timely filing
responses to motions and diligently prosecuting his case." (Doc.
47, at 5.)     The Court agrees Plaintiff has failed to comply with

the   Court's rules in the past.            However, the Court granted

Plaintiff one additional opportunity to follow its Orders and
       Case 1:19-cv-00022-JRH-BKE Document 48 Filed 02/23/21 Page 3 of 5




Plaintiff complied by securing counsel.          (See Jan. 6, 2021 Order,

Doc. 43.)     Now that Plaintiff is represented by counsel, he seeks

to amend his complaint to pursue a single claim for violations

under the Rehabilitation Act, 29 U.S.C. § 794.           (See Doc. 46-1.)

       In   his   first   amended   complaint.   Plaintiff   states   he   is

pursuing     claims   of ''Employment     discrimination/retaliation       in

violation of the American with disabilities act Title I and Title

II ADA 42 U.S.C 12101-12213" and later states the "[r]ehabilitation

act of 1973 as I understand is the predecessor act of the ADA and

further layers the line of plausibility and impossibility for

defendants to shed accountability."          (Doc. 33, at 5, 11.)      Thus,

although not clearly stated. Defendant was at least put on some

notice that Plaintiff was pursuing a claim under the Rehabilitation

Act.     Moreover, the "causes of action brought under Title II of

the ADA and the Rehabilitation Act are essentially identical."

Everett v. Cobb Cnty. Sch. Dist., 138 F. 3d 1407, 1409 (11th Cir.

1998) (citing Pottqen v. Mo. St. High Sch. Activities Ass'n, 40

F.3d 926, 930 (8th Cir. 1994)). Given the similarity in the claims

and Plaintiff's prior pro se status,^ the Court finds no reason to

deny Plaintiff's motion.




1
    [A] pro se complaint, however inartfully pleaded, must be held
to less stringent standards than formal pleadings drafted by
lawyers."     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing
Fed. R. Civ. P. 8(e) ("Pleadings must be construed so as to do
justice.")).
    Case 1:19-cv-00022-JRH-BKE Document 48 Filed 02/23/21 Page 4 of 5




     The Court notes Plaintiff is now represented by counsel and

therefore cautions him that no further amendments will be granted.

Plaintiff is expected to follow the          Federal Rules of Civil

Procedure and the Court's Local Rules.       In the future, the Court

will not be as lenient with Plaintiff as it has in the past.

     Finally, "[i]t is well-established that an amended complaint
super[s]edes an original complaint and renders the original
complaint without legal effect." Renal Treatment Ctrs.- Mid-Atl.,
Inc. V. Franklin Chevrolet-Cadillac-Pontiac-GMC, No. 608CV087,

2009 WL 995564, at *1 {S.D. Ga. Apr. 13, 2009) {quoting In re

Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) and citing Fritz v. Standard Sec. Life Ins. Co.,
676 F.2d 1356, 1358 (11th Cir. 1982)); see also Malowney v. Fed.
Collection Deposit Grp., 193 F.3d 1342, 1345 n.l (11th Cir. 1999)

(''An amended complaint supersedes an original complaint.").            As

the amended complaint is the operative pleading in this case.
Defendant's motion to dismiss (Doc. 34) is DENIED AS MOOT.              See

Horton v. Reeves, No. CV 118—165, 2019 WL 4748002 at *1 (S.D. Ga.

Sept. 27, 2019) (denying as moot motion to dismiss original
complaint   where    plaintiff     filed    an    amended    complaint).
Plaintiff's motion for leave to file amended complaint (Doc. 46)

is GRANTED. Plaintiff shall file his amended complaint as a stand

alone entry on the docket within SEVEN (7) DAYS of this Order.
    Case 1:19-cv-00022-JRH-BKE Document 48 Filed 02/23/21 Page 5 of 5




    ORDER ENTERED at Augusta, Georgia, thia^^S^^^ay of February,
2021.



                                 J. RA'IniuKU hall, ^^iIEF JUDGE
                                 UNITED ^ATES DISTRICT COURT
                                  lOUTHERN DISTRICT OF GEORGIA
